                 Case 2:19-cr-00175-MCE Document 84 Filed 02/08/21 Page 1 of 2


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     Jonathon Louis Willson
 7   Known to the Court as “Antonio Soto-Perez”
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                      FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                           Case No.: 2:19-CR-00175
13                                 Plaintiff,            [PROPOSED] ORDER
14          v.
15   ANTONIO SOTO-PEREZ
16                                 Defendants.
17
18
19
20          Pursuant to Local Rule 140(a) and 141(b) and based upon the representation contained

21   in the Defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s “Exh. A,

22   Willson Jail Medical Records” in support of his Motion for Bail Review at Dkt. 82 shall be

23   SEALED until further order of this Court, because the documents contain private medical

24   information.

25          It is further ordered that access to the sealed documents shall be limited to the counsel

26   for the Defendant and the U.S. Attorney’s Office.

27          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S.

28   District Court for the District of Oregon, 920 F .2d 1462 (9th Cir. 1990). The Court finds that,




     [Proposed] Order
              Case 2:19-cr-00175-MCE Document 84 Filed 02/08/21 Page 2 of 2


 1   for the reasons stated in the defendant’s request, sealing the Defendant’s documents serves a
 2   compelling interest.
 3
 4   DATE: February 5, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




     [Proposed] Order
